Plaintiff in error, hereinafter called defendant, was convicted in the district court of Comanche county of the crime of murder, and her punishment fixed by the jury at imprisonment in the state penitentiary for the term of her natural life.
The record discloses that on the 13th day of August, 1929, the defendant shot and killed one Ted Culver, in the town of Lawton; that deceased was a member of the Oklahoma National Guard attending the annual encampment at Ft. Sill; that in company with three other soldiers *Page 64 
he visited the cafe of the husband of defendant; that some difficulty arose there between the soldiers, and that defendant shot deceased in the back with a revolver, and that he died shortly after receiving the wound.
Judgment was entered on the 3d day of April, 1930; the appeal was filed in this court on the 2d day of October, 1930.
No briefs in support of the appeal have been filed, and no appearance for oral argument was made at the time the case was submitted. Where an appeal from a conviction for a felony is prosecuted to this court and is not supported by brief or oral argument, this court will examine the record for jurisdictional or fundamental errors, and will read the evidence to ascertain if it reasonably supports the verdict and judgment. If no such errors appear, and the evidence supports the verdict and judgment, the case will be affirmed.
On account of the gravity of the case, we have examined the record with care and find no jurisdictional or fundamental error.
The evidence supporting the verdict of the jury, the cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.